CASE 0:20-cv-01610-JRT-LIB Doc. 1-1 Filed 07/20/20 Page 1 of 20




                                                            EXHIBIT A
CASE 0:20-cv-01610-JRT-LIB Doc. 1-1 Filed 07/20/20 Page 2 of 20




                                                            EXHIBIT A
CASE 0:20-cv-01610-JRT-LIB Doc. 1-1 Filed 07/20/20 Page 3 of 20




                                                            EXHIBIT A
CASE 0:20-cv-01610-JRT-LIB Doc. 1-1 Filed 07/20/20 Page 4 of 20




                                                            EXHIBIT A
CASE 0:20-cv-01610-JRT-LIB Doc. 1-1 Filed 07/20/20 Page 5 of 20




                                                            EXHIBIT A
CASE 0:20-cv-01610-JRT-LIB Doc. 1-1 Filed 07/20/20 Page 6 of 20




                                                            EXHIBIT A
CASE 0:20-cv-01610-JRT-LIB Doc. 1-1 Filed 07/20/20 Page 7 of 20




                                                            EXHIBIT A
CASE 0:20-cv-01610-JRT-LIB Doc. 1-1 Filed 07/20/20 Page 8 of 20




                                                            EXHIBIT A
CASE 0:20-cv-01610-JRT-LIB Doc. 1-1 Filed 07/20/20 Page 9 of 20




                                                            EXHIBIT A
CASE 0:20-cv-01610-JRT-LIB Doc. 1-1 Filed 07/20/20 Page 10 of 20




                                                             EXHIBIT A
CASE 0:20-cv-01610-JRT-LIB Doc. 1-1 Filed 07/20/20 Page 11 of 20




                                                             EXHIBIT A
CASE 0:20-cv-01610-JRT-LIB Doc. 1-1 Filed 07/20/20 Page 12 of 20




                                                             EXHIBIT A
CASE 0:20-cv-01610-JRT-LIB Doc. 1-1 Filed 07/20/20 Page 13 of 20




                                                             EXHIBIT A
CASE 0:20-cv-01610-JRT-LIB Doc. 1-1 Filed 07/20/20 Page 14 of 20




                                                             EXHIBIT A
CASE 0:20-cv-01610-JRT-LIB Doc. 1-1 Filed 07/20/20 Page 15 of 20




                                                             EXHIBIT A
CASE 0:20-cv-01610-JRT-LIB Doc. 1-1 Filed 07/20/20 Page 16 of 20




                                                             EXHIBIT A
CASE 0:20-cv-01610-JRT-LIB Doc. 1-1 Filed 07/20/20 Page 17 of 20




                                                             EXHIBIT A
CASE 0:20-cv-01610-JRT-LIB Doc. 1-1 Filed 07/20/20 Page 18 of 20




                                                             EXHIBIT A
CASE 0:20-cv-01610-JRT-LIB Doc. 1-1 Filed 07/20/20 Page 19 of 20




                                                             EXHIBIT A
CASE 0:20-cv-01610-JRT-LIB Doc. 1-1 Filed 07/20/20 Page 20 of 20




                                                             EXHIBIT A
